DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the mop cleaning system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12, 14-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stephens (PGPub 20160198923).
Stephens teaches a cleaning system comprising a cleaning pad module having a cleaning pad (100), a support member (60) attached to the cleaning pas and comprising a ball joint (50).  There is a handle (20) with a ball socket (42) to connect to the ball joint for a rotatably and pivotably coupling.
With regards to claim 14, the support member is a plurality of fingers (76).
With regards to claim 15, the fingers extend from a hub having the ball joint (hub is the middle portion of the plate).
Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brown (USPN 6550092).
Brown teaches a cleaning system comprising a cleaning pad module having a cleaning pad (10), a support member (62) attached to the cleaning pas and comprising a ball joint (90).  There is a handle (86) with a ball socket to connect to the ball joint for a rotatably and pivotably coupling.
With regards to claim 19, the cleaning pad comprises a cleaning solution (dust adhesion agent).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being obvious over Stephens (PGPub 20160198923) in view of Brinker (PGPub 20050039286). 
Stephens teaches all the essential elements of the claimed invention however fails to teach that the cleaning pad has a cleaning solution.  Brinker teaches a cleaning head with a cleaning sheet comprising a cleaning solution (paragraph 0012).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens so that the cleaning pad has a cleaning solution as taught by Brinker to allow for quick and easy cleaning.  
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 13, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 1, 9, 17 and 18 include the limitation that the ejection assembly comprises an ejection rod at a first end configured to fit through an aperture and extend past the ball joint or ball socket in an ejecting position.  
Claim 13 includes the limitation of a cleaning system comprising an outer housing defining a chamber and mouth providing access to the chamber.  There is a lid for sealing the mouth penetrable with the ball joint or ball socket.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 1/24/22, with respect to Morad and Shrier have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, filed 1/24/22, with respect to the rejection(s) of claim(s) 12 under Blum have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown and Stephens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723